         Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 1 of 20




ALAN DECHTER, LEON KADIS, MERRY SMITH, TRAUTE
   MARSHALL, GEORGE FLESH, and REBECCA KATZ, and
   JOHN DOE                                                                  C. A. NO. 19-10736-DJC
                                       Plaintiffs
                          v


CITY OF NEWTON SCHOOL COMMITTEE, RUTH
    GOLDMAN, in her official capacity as NEWTON SCHOOL
    COMMITTEE CHAIRPERSON, DAVID FLEISHMAN in his
    official capacity as NEWTON SUPERINTENDENT OF
    SCHOOLS, HENRY TURNER in his official capacity as
    PRINCIPAL OF NEWTON NORTH HIGH SCHOOL, JOEL                               PLAINTIFFS’
    STEMBRIDGE in his official capacity as PRINCIPAL OF                 MEMORANDUM OF LAW
    NEWTON SOUTH HIGH SCHOOL, JONATHAN                                  IN SUPPORT OF MOTION
    BASSETT in his official capacity as CHAIR OF THE                      TO PROCEED UNDER
    HISTORY AND SOCIAL SCIENCES DEPARTMENT OF                            PSEUDONYM AND FOR
    NEWTON NORTH HIGH SCHOOL, JENNIFER MORRILL                              LEAVE TO FILE
    in her official capacity as CHAIR OF THE HISTORY                    AFFIDAVIT UNDER SEAL
    DEPARTMENT OF NEWTON SOUTH HIGH SCHOOL,
    DAVID BEDAR in his official capacity as HISTORY
    TEACHER AT NEWTON NORTH HIGH SCHOOL, and
    JAMIE RINALDI in his official capacity as HISTORY
    TEACHER AT NEWTON SOUTH HIGH SCHOOL
                                          Defendants




       Plaintiff John Doe is a parent of child(ren) in the Newton Public Schools (NPS). He/she

joins this lawsuit challenging the mandatory ninth grade world history classes taken by all

students at both NPS high schools, in which they are taught Islamic dogma as fact and required

to perform Islamic rituals and Quranic exegesis for a grade, in violation of the Establishment and

Free Exercise Clauses of the U.S. Constitution. The lawsuit also challenges NPS teachers’

refusal to review their curricula for simplistic and demeaning generalizations based on the

Jewish religion and Israeli national origin in violation of Massachusetts civil rights laws.
         Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 2 of 20



       Suits, such as the instant one, where the establishment and free exercise of religion is at

issue, require plaintiffs to disclose information about their religious beliefs that is of the utmost

intimacy. Suits challenging governmental conduct under the Establishment Clause or civil rights

laws tend to arouse strong emotions in the affected community, and thus far, this case has proven

no exception. Establishment Clause or civil rights plaintiffs and their families often suffer social

ostracism, economic injury, governmental retaliation, and even physical violence. Plaintiff Doe

here fears that he/she, too, will suffer harassment and retaliation — fears to which his/her own

past and recent experiences in the Newton community have contributed.

       Defendants have a track record of publicly naming the parents and students who

challenge their curriculum decisions from the very beginning of the controversy that undergirds

this case. As the Massachusetts Department of Elementary and Secondary Education ruled in

2014, Defendant Newton School Committee either negligently or intentionally violated the

Department’s student regulations by releasing to the media personally identifiable information

about an NPS student whose parent challenged the antisemitic and anti-Israel portions of

Defendants’ curriculum. Such illegal public exposure of dissenting parents and students has,

throughout the controversy, been accompanied by public intimidation, vitriol, and ostracism

directed at Defendants’ critics by Defendants and their supporters. As a result of the hostile

environment created and encouraged by Defendants within the Newton Public School

community, among the residents of the City of Newton, throughout the Commonwealth via the

union organizing activities of the Massachusetts and Newton Teachers Associations, and in

various internet fora, Plaintiff Doe fears that social stigmatization, real danger of physical harm,

economic retaliation, and the very injury he is litigating against will occur if his or his

child(ren)’s identity is disclosed. Plaintiff Doe’s interests in his/her own and his/her family’s


                                                   2
         Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 3 of 20



safety, well-being, and privacy far outweigh the public’s interest in knowing their identities and

any potential for prejudice to Defendants.

                                               ARGUMENT

            I. Relevant Legal Standard for Allowing Plaintiffs to Proceed Pseudonymously
                                    in the District of Massachusetts
       The Federal Rules of Civil Procedure require a case caption setting forth a title containing

“the names of all the parties.” Fed. R. Civ. P. 10(a). As a general matter, therefore, cases filed in

or removed to federal courts are a matter of public record, which serves the public's important

interest in open judicial proceedings. See Doe v. Smith, No. 18-12266-PBS, 2018 U.S. Dist.

LEXIS 188585, at *1-2 (D. Mass. Nov. 5, 2018) (allowing adult El Salvadorian undocumented

person to file pseudonymous habeas action against named government official). “Nevertheless,

permitting a party to proceed anonymously may be warranted in exceptional circumstances. . .”

Patrick Collins, Inc. v. Does 1-38, 941 F. Supp. 2d 153, 161 (D. Mass. 2013) (quotation marks

omitted).

       Although several circuits have developed detailed case law for pseudonymous litigation,

neither the Supreme Court nor the First Circuit has set forth a test to determine those

‘exceptional circumstances’ when a plaintiff may overcome the presumption of openness in

judicial proceedings and proceed under pseudonym. In the District of Massachusetts, plaintiffs

have been allowed “to proceed anonymously in cases involving social stigmatization, real danger

of physical harm, or where the injury litigated against would occur as a result of the disclosure of

plaintiff's identity;” as well as cases where “plaintiffs [were] challenging governmental activity

[or were] required to disclose information of the utmost intimacy. . .” Doe v. Bell Atl. Business

Sys. Servs., 162 F.R.D. 418, 420 (D. Mass. 1995) See also Doe v. Brandeis Univ., No. 19-11049-


                                                  3
         Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 4 of 20



LTS, 2019 U.S. Dist. LEXIS 82550, at *2 (D. Mass. May 15, 2019) (allowing plaintiff to

proceed pseudonymously due to risk of social stigmatization); Doe v. Smith, No. 18-12266-PBS,

2018 U.S. Dist. LEXIS 188585, at *3 (D. Mass. Nov. 5, 2018) (allowing plaintiff to proceed

pseudonymously due to risk of physical harm); Doe v. Aetna Life Ins. Co., No. 14-14716-PBS,

2016 U.S. Dist. LEXIS 194383, at *10 (D. Mass. Apr. 18, 2016) (allowing plaintiff to proceed

pseudonymously due to risk to physical and mental health). When the plaintiff’s “need for

confidentiality,” on balance, outweighs “the public interest in disclosure,” the plaintiff may

proceed pseudonymously. Doe v. Bell Atl., 162 F.R.D. at 420. An important element in this

balancing consideration is the extent to which the identity of a plaintiff seeking to proceed

pseudonymously has already been disclosed; the District of Massachusetts has “held that

previous disclosure of a party's identity made the motion to proceed anonymously ineffective.”

Doe v. Word of Life Fellowship, Inc., No. 11-40077-TSH, 2011 U.S. Dist. LEXIS 78383, at *7

(D. Mass. July 18, 2011) (citing Doe v. Bell Atl., 162 F.R.D. at 422.).

       In addition to the above factors, other Circuits have routinely looked at “the ages of the

persons whose privacy interests are sought to be protected,” James v. Jacobson, 6 F.3d 233, 238

(4th Cir. 1993), and have allowed the use of pseudonyms “when necessary to protect the privacy

of children.” Doe v. Blue Cross & Blue Shield United, 112 F.3d 869, 872 (7th Cir. 1997). See

also ACLU-VA’s Memorandum in Support of Plaintiffs’ Motion for Leave to Proceed Using

Pseudonyms and for Protective Order at 2, 10, Does v. School Bd. of Giles Cty., No. 7:11-cv-

00435 (W.D. Va. 2012).

       Massachusetts state courts, where this case was originally filed, have regularly granted

school-age children pseudonymous status, and the Massachusetts Supreme Judicial Court

(“SJC”) has routinely allowed the use of pseudonyms unchallenged. See, e.g., Doe v. Acton-

                                                 4
         Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 5 of 20



Boxborough Regional Sch. Dist., 468 Mass. 64, 66 (2014); Doe v. Superintendent of Sch., 421

Mass. 117, 118 (1995); Nicholas B. v. School Comm. of Worcester, 412 Mass. 20, 21 (1992). In

Doe v. Acton-Boxborough, 468 Mass. at 66, the SJC allowed parent/child plaintiffs to bring a

pseudonymous lawsuit against the optional recitation of the United States Pledge of Allegiance

under Mass. Const. amends. art. 106 and M.G.L. c. 76, § 5—the same state law bases that are

now used by Plaintiff Doe to challenge Defendants’ mandatory curriculum. The Doe v. Acton-

Boxborough plaintiffs were allowed to proceed pseudonymously despite there being “no

evidence in the summary judgment record that the Doe children have ever been subjected to any

type of punishment, bullying or other mistreatment, criticism, condemnation, or ostracism as a

result of not participating in the pledge or not reciting the words ‘under God.’” Id. at 69. In their

opposition, Defendants cite to an order, attached to their opposition as an exhibit, in a

Massachusetts state case where a motion to proceed pseudonymously was not allowed and claim

that the cases are “identical”. They are not: that case is a contract action filed by adult plaintiff

students against their university over a single event. Here, a plaintiff parent of minor child(ren) is

seeking to proceed in an Establishment Clause action against his/her city’s public school system

over a controversy lasting eight years, in which a long record of social ostracism of critics by

administrators, teachers, and students exists.

       There is an alarming history of violence and threats of violence against Establishment

Clause plaintiffs across the country, and the U.S. Supreme Court, along with many Circuits, have

permitted both adult and minor plaintiffs to proceed pseudonymously in Establishment Clause

cases. See, e.g., Santa Fe Indep. Sch. Dist. v. Doe, 530 U.S. 290, 294 (2000) (noting that district

court permitted students and parents challenging student-led prayer at public-school football

games to litigate anonymously); Doe v. Porter, 370 F.3d 558, 561 (6th Cir. 2004) (upholding


                                                   5
         Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 6 of 20



protective order allowing parents to proceed pseudonymously in challenge to public schools’

practice of teaching Bible as religious truth); Doe v. County of Montgomery, 41 F.3d 1156, 1158,

1162 (7th Cir. 1994) (holding that anonymous plaintiffs had standing to challenge display of

permanent metal sign reading, “THE WORLD NEEDS GOD,” over main entrance to county

courthouse); Doe v. Vill. of Crestwood, 917 F.2d 1476, 1477 (7th Cir. 1990) (adjudicating

challenge by pseudonymous plaintiff to constitutionality of municipal festival at which Roman

Catholic mass was held); Doe v. Stegall, 653 F.2d 180, 186 (5th Cir. 1981) (holding that

plaintiffs challenging constitutionality of prayer and Bible-reading exercises in schools were

entitled to proceed under pseudonyms); Yacovelli v. Moeser, No. 1:02CV596, 2004 WL

1144183, at *9 (M.D.N.C. May 20, 2004) (holding that “Plaintiffs’ personal religious beliefs at

stake combined with Defendants’ weak showing of prejudice lean in favor of allowing

pseudonyms” in Establishment Clause challenge to public university’s requirement that students

read Qu’ran); Doe v. Harlan County Sch. Dist., 96 F. Supp. 2d 667, 670-71 (E.D. Ky. 2000)

(permitting plaintiffs challenging Ten Commandments display to proceed pseudonymously).

            II. Disclosing Plaintiff Doe’s Identity Will Result in Social Stigmatization, Real
                Danger of Physical Harm, and the Very Injury He/She Is Litigating Against
                  A. Establishment Clause Plaintiffs Routinely Face Social Stigmatization,
                   Harassment, and Other Forms of Retaliation, Including Physical Violence
       The Plaintiffs in this case face a unique risk inherent in Establishment Clause cases due

to the long history of violence and threats of violence that attends such cases. For example, after

Vashti McCollum brought a suit in 1945 objecting to the practice of allowing public school

students to attend religious classes held in public school classrooms, see Illinois ex rel.

McCollum v. Bd. Of Educ., 333 U.S. 203 (1948), her house was vandalized, she received

hundreds of pieces of hate mail, and her sons were physically attacked. See ROBERT S. ALLEY,

WITHOUT A PRAYER: RELIGIOUS EXPRESSION IN PUBLIC SCHOOLS 84-89 (1996)).

                                                  6
         Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 7 of 20



       In 1981, Joann Bell and Lucille McCord filed suit to block religious meetings and the

distribution of Gideon Bibles in their children’s schools. See Bell v. Little Axe Indep. Sch. Dist.

No. 70, 766 F.2d 1391 (10th Cir. 1985). The plaintiffs’ children were consequently branded as

“devil worshipers.” ALLEY, supra, at 106. “An upside-down cross was hung on thirteen-year-old

Robert McCord’s locker,” Id., and the Bells received threatening telephone calls. “More than

once a caller said he…was going to break in the house, tie up the children, rape their mother in

front of them, and then ‘bring her to Jesus.’” Id. at 107-08. The threats were far from empty: the

Bells’ home was burned down. Id.

       In 1994, Lisa Herdahl brought an action challenging prayer practices in her children’s

schools. See Herdahl v. Pontotoc County Sch. Dist., 887 F. Supp. 902 (N.D. Miss. 1995). As a

result, her children were called “atheists and devil worshipers” by their classmates. Stephanie

Saul, A Lonely Battle in Bible Belt: A Mother Fights to Halt Prayer a Miss. School, NEWSDAY,

Mar. 13, 1995, at A8. Other children were threatened with beatings by their parents if they were

caught talking to, or playing with, the Herdahl children. ALLEY, supra, at 177. There were

reports that a boycott would be organized against the convenience store where Lisa Herdahl

worked. Saul, supra, at A08. Herdahl gave up her job “because of threats against her children.”

ALLEY, supra, at 182. And she received death threats and threats that her home would be

firebombed. Id. at 186.

       Similarly, the children of one of the plaintiffs in School District v. Schempp, 374 U.S.

203 (1963) (in which Bible reading in the public schools was held unconstitutional), were beaten

on their way home from school, and their house firebombed. Alley, supra, at 98. The son of the

plaintiff in Chandler v. Siegelman, 230 F.3d 1313 (11th Cir. 2000) (a challenge to prayer at

school-related events), was “harassed at school almost daily.” Jonathan Ringel, Alabama Claims

                                                  7
         Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 8 of 20



U.S. Court Order Denies Students’ Right to Pray, FULTON COUNTY DAILY REP., Dec. 4, 1998, at

1. And even though she was not a plaintiff but merely a vocal opponent of the school-prayer

policy challenged in Sante Fe Independent Schol District v. Doe, 530 U.S. 290 (2000), Debbie

Mason received threatening phone calls and was followed home by persons trying to scare her.

Kenny Byrd, Baptist Family Opposed to Football Prayer Feels Pressure, BAPTIST STANDARD,

June 12, 2000. Eventually, her husband and children became unable to find work in the town

where they lived. Id.

       Tammy Kitzmiller, the lead plaintiff in a high-profile case challenging a Pennsylvania

school district’s promotion of intelligent design, received death threats, among other hate mail.

Judgment Day: Intelligent Design on Trial (PBS NOVA television broadcast Nov. 13, 2007); see

generally Kitzmiller v. Dover Area School District, 400 F. Supp. 2d 707, 721-22 (M.D. Pa.

2005). New Jersey high-school student Matthew LaClair also received a death threat after he

tape-recorded and publicly objected to his history teacher’s frequent proselytizing of students.

Tina Kelley, Talk in Class Turns to God, Setting Off Public Debate on Rights, N.Y. TIMES, Dec.

18, 2006, at B1. After speaking out, LaClair was quickly ostracized by his classmates. Matthew

LaClair, Scholarship Essay, http://www.aclu.org/students/34399res20080314.html.

       In the case of Wynne v. Town of Great Falls, 376 F.3d 929 (4th Cir. 2004), the plaintiff

suffered extreme harassment at the hands of her neighbors after she sued to enjoin a town council

from opening its meetings with sectarian prayers. Individuals unhappy with the suit broke into

the plaintiff’s home and beheaded her pet parrot, leaving behind a note reading, “You’re next!”

See Christina Lee Knauss, A Quiet Life No More, THE STATE, Sept. 19, 2004, at D1. In addition,

several of the plaintiff’s pet cats were killed and her pet dog was beaten. Id. Tyler Deveny, the

eighteen-year-old plaintiff in Deveney1 v. Board of Education, 231 F. Supp. 2d 483 (S.D.W. VA.

                                                 8
         Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 9 of 20



2002), endured a beating of his own after successfully challenging the invocation planned for his

high-school graduation ceremony. See Charles Shumaker, Student Beaten for Prayer Suit, He

Says, CHARLESTON GAZETTE & DAILY MAIL, June 19, 2002, at 6D. A group of eight teens

evidently displeased with the outcome attacked Deveny in a public place, with one saying, “Oh,

you hate God,” before striking Deveny in the face. Id. Unlike Deveny, the Dobrich family—

plaintiffs in Dobrich v. Walls, 380 F. Supp. 2d 366 (D. Del. 2005)—did not suffer physical

violence after challenging their public school district’s practices of permitting teaches to

proselytize and distribute Bibles to non-Christian students and of rewarding students who

attended school-sponsored Bible clubs. See David Bario, A Lesson in Tolerance, AM.

LAWYER, July 2008, at 122. But the harassment, anti-Semitic taunts, and veiled threats the

family endured from fellow community members ultimately drove them to move to another

county. Id.

                B. Plaintiff Doe Fears from Other Parents’ Experience That, If Defendants
                          Learn His/Her Identity, They Will Disclose It to the Public
       At the very beginning of the controversy undergirding this case, a parent of a student

enrolled at NPS complained about the curriculum. Shortly thereafter, Defendant Newton School

Committee leaked both the parent and the student’s names to the media. On April 23, 2014,

DESE formally determined that Defendant “Newton School Committee has violated the

Department's student record regulations by producing to the media . . . a letter containing

personally identifiable information about a student. . . related to allegations involving a specific

student . . . and the appropriateness of the curriculum taught by Newton teachers to the student

and the student's See letter from Massachusetts Department of Elementary and Secondary

Education, attached to the Affidavit of Karen Hurvitz, submitted herewith.”




                                                  9
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 10 of 20



       While the Establishment Clause plaintiffs described in the cases above were accused of

being anti-Christian, the parent whose name was leaked to the media by Defendant Newton

School Committee was accused of being anti-Muslim, which has been a frequent accusation

lobbed by Defendants and their supporters at those who challenge the NPS Islam curriculum. See

Evan Jacobi, Newton School Retaliates Against Students and Staff Who Report Anti-Semitism,

THE ALGEMEINER (Jan. 15, 2018), https://www.algemeiner.com/2018/01/15/newton-school-

retaliates-against-students-and-staff-who-report-antisemitism/.

       Through his/her community, Plaintiff Doe is aware of the enormous mental pain and

anguish, threats of physical harm, and social ostracism endured by the parent and student whose

names were leaked to the media by Defendant Newton School Committee after the parent raised

concerns about anti-Jewish and anti-Israel curricular materials. According to a disparaging email

about the parent sent by Defendant Bassett to Defendant Turner, the parent now “has some

mental health issues and is visibly unwell.” See email attached to the Affidavit of Karen Hurvitz,

submitted herewith. Plaintiff Doe fears that, if his/her identity, or the identity of his/her children

becomes known to Defendants, it will, given Defendants’ past practice, become known to the

general public as well, resulting in the same social ostracism and harm to physical and mental

health faced by the parent and student whose names were leaked to the media by Defendant

Newton School Committee. See, e.g, Doe v. Brandeis Univ., No. 19-11049-LTS, 2019 U.S. Dist.

LEXIS 82550, at *2 (D. Mass. May 15, 2019) (allowing plaintiff to proceed pseudonymously

due to risk of social stigmatization); Doe v. Smith, No. 18-12266-PBS, 2018 U.S. Dist. LEXIS

188585, at *3 (D. Mass. Nov. 5, 2018) (allowing plaintiff to proceed pseudonymously due to risk

of physical harm); Doe v. Aetna Life Ins. Co., No. 14-14716-PBS, 2016 U.S. Dist. LEXIS




                                                  10
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 11 of 20



194383, at *10 (D. Mass. Apr. 18, 2016) (allowing plaintiff to proceed pseudonymously due to

risk to physical and mental health).




               C. Plaintiff Doe Fears His/Her Child(ren) Will Be Harmed by Teachers’
                  Social Ostracism if His/Her Identity Becomes Known to Defendants
       Amici Massachusetts Teachers Association (MTA) and Newton Teachers Association

(NTA) have interpreted community concerns over the NPS curriculum as attacks on teachers,

and have incited their teacher members with “us-versus-them” rhetoric and violent metaphors.

On October 11, 2018, the Newton Teachers Association organized a “teacher standout” on the

grounds of Newton North High School, where teachers and students chanted, “Newton teachers

under attack! What do we do? Stand up, fight back!” Newton North teacher John Fitzgerald

claimed at the rally that “our colleagues are under attack by folks willing to engage in all sorts of

unprincipled behavior in order to move their hateful agenda.” Defendant Fleishman attended the

teacher rally in support. The “teacher standout” can be seen here:

https://www.facebook.com/watch/?v=252506282123340

       This incitement of teachers against community members who question the Newton

curriculum is even more aggressive online. MTA has written that, “[w]hen a right-wing fringe

group attacked teachers in Newton for daring to teach multiple perspectives on the Arab-Israeli

conflict, it was as if the Enlightenment itself was on trial.”

https://massteacher.org/news/2018/11/critical-thinking-beats-censorship-in-newton

       The NTA claims online that “[t]his episode is not about Israel, or Islam, or any teacher or

school district. It’s about a small, yet vocal and well-funded groups [sic] trying to intimidate




                                                  11
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 12 of 20



teachers, undermine public education, and advance their own agendas while suppressing critical

thinking.” http://www.newteach.org/in-defense-of-critical-thinking-2/

       The administrator Defendants have done nothing to rein in the teachers under their

supervision. According to the Anti-Defamation League and the Jewish Community Relations

Council of Boston, despite the organizations’ identifying to the administrator Defendants

instructional and educational materials “which we consider anti-Semitic,” the administrator

Defendants “have not been consistently forthcoming when asked to address legitimate concerns

on specific topics over the years.”

https://www.adl.org/news/op-ed/setting-the-record-straight-jewish-communal-response-to-

middle-east-curriculum-in-newton

       Plaintiff Doe is concerned that many Newton teachers and other members of NTA will

strongly favor their colleague Defendants in this case. Plaintiff Doe is worried that the social

ostracism and opprobrium that Newton teachers and their union have so far heaped on those

challenging the Newton curriculum will be heaped upon Plaintiff Doe and his/her child(ren) as

well; and that, as a result, Plaintiff Doe’s child(ren) may be judged, graded, and afforded or

denied opportunities based on his/her decision to take part in this suit. Because discrimination

can be very subtle, Plaintiff Doe believes that it would be virtually impossible to determine

whether any school official who made an adverse decision with respect to his/her child(ren) had

been influenced by his or her knowledge of Plaintiff Doe’s involvement in this lawsuit if his/her

identity becomes known to Defendants. Plaintiff Doe is concerned that his/her children will be

treated with hostility when reporting any discrimination that they may encounter.

                     D. Plaintiff Doe Fears His/Her Child(ren) Will Be Subject to Social
                       Ostracism and Threats of Physical Harm from Students if His/Her
                                     Identity Becomes Known to the Public
                                                 12
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 13 of 20



       Despite—or because of—the fact that the City of Newton and its schools host a very

significant Jewish minority, Newton’s schools have a very significant problem with anti-Semitic

and anti-Israel bullying of students by their peers. As Defendants Fleishman and Goldman

themselves grudgingly acknowledged on November 15, 2018, “over the past several years, the

Newton Public School (NPS) system has received criticism for occasionally being an unsafe

space for Israeli and pro-Israel students.” https://www.israeliamerican.org/boston/media/letter-

to-community-iac-boston-and-newton-public-schools.

       This admission followed the August 2018 claims by a Newton North parent on national

television that his child was:

       “. . .branded on the internet by dozens of other fellow students with antisemitic and other
       hateful remarks. In my case, my son is Jewish and he was branded a Nazi, photoshopped
       onto his hat. It went all over the internet, there was multiple comments made by other
       student body supporting this and encouraging it; and, essentially, we had strong meetings
       and conversations with the schools in Newton. They refused to do anything, in my
       opinion, to correct this situation.”
                Fox and Friends (Fox News television broadcast Aug. 13, 2018),

       https://www.youtube.com/watch?v=fvsD87-TBQE

       In 2016, there were at least three instances of antisemitic graffiti, including swastikas, at

Newton North, “fueling allegations of prejudice and anti-Semitism at the school,” according to

THE BOSTON GLOBE. See Ellen Ishkanian, Anti-Semitic graffiti found at Newton North High

School, THE BOSTON GLOBE (Mar. 16, 2016),

https://www.bostonglobe.com/metro/2016/03/16/anti-semitic-graffiti-found-newton-north-high-

school/GfRJbZywwRHAHMDvmu6J3H/story.html.

       The year before, three incidents of antisemitic graffiti were found at Newton’s F.A. Day

Middle School, including a threat of physical violence—"Burn the Jews”—written in a boys’


                                                 13
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 14 of 20



bathroom and a swastika in the snow outside the school. The principal of the school hid the

antisemitic incidents from the community for several months, and, according to Amicus NTA,

threatened teachers with retaliation for advocating more transparency regarding the antisemitic

incidents. See Read the full letter from Newton teachers union, The Boston Globe (Mar. 19,

2016), https://www.bostonglobe.com/metro/2016/05/23/read-full-letter-from-newton-teachers-

union/gBHVrZOIccP953azMJRyDO/story.html.

       In 2017, swastikas and antisemitic posts returned to Newton North. See John Hilliard,

Swastikas, ‘offensive posts’ reported at Newton North, THE BOSTON GLOBE (Feb. 8, 2017),

https://www.bostonglobe.com/metro/regionals/west/2017/02/08/swastikas-offensive-posts-

reported-newton-north/Jr25lqsEHqTiwLwsatCN0I/story.html. And this year, the swastikas, and

“threatening language” returned to F.A. Day Middle, as well. See Breanne Kovatch, Swastika,

threatening language found drawn on desk at Newton middle school, THE BOSTON GLOBE (May

21, 2019), https://www.bostonglobe.com/metro/2019/05/21/swastika-found-drawn-desk-newton-

middle-school/XfTZOn3Nxo9nyFxK1cXDHJ/story.html.

       On May 21, 2019, students from the Rambam Mesivta High School, a private Jewish

religious school on Long Island, New York, hired a bus and rode five hours to Newton,

Massachusetts to hold a rally and a press conference in front of Newton South High School. The

Rambam students and their principal, Rabbi Zev Friedman, are not easily intimidated, protesting

for years outside the Jackson Heights house of a Nazi SS concentration camp until he was

deported to Germany in 2018. But Rabbi Friedman and his students were not prepared for the

reception they received at Newton South from a crowd of Newton South students, accompanied

by Defendant Stembridge, who heckled, ridiculed, cursed, and menaced the rabbi and his

students. According to the rabbi, some Newton South students improvised signs that said “Go

                                               14
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 15 of 20



back to New York.” As Rabbi Friedman tried to give his statement to the gathered media, and as

Jewish students read out the names of Jewish victims of antisemitism, Newton South students

repeatedly screamed “we can’t hear you!” to intimidate and drown out the voices of their

teachers’ critics. One Newton South student began to move menacingly toward the rabbi and the

Rambam students while screaming and agitated until a police officer intervened to move him

back. Defendant Stembridge, though present among the Newton South students, did nothing to

intervene or to stop his students from bullying and intimidating the Jewish Rambam students.

       As Rabbi Friedman said at a press conference:

       “I didn’t realize why there’s so many students of the Jewish faith, and not of the Jewish
       faith, that felt intimidated when they came to school [at Newton South]. But now I realize
       it. It’s very clear that there is a culture of intimidation and a lack of open-mindedness
       taking place in this school.”
       Newton South Students Heckling Orthodox Jews, https://youtu.be/OCunXKvoomI

       This culture of intimidation was on full display at the Curriculum Petition hearing, see

Second Amended Complaint, ¶¶ 211-229, where both teachers and students—current and

former—denounced the Newton residents who had signed the petition asking Defendants to

review their curriculum. “[H]ere we are, indulging an attempt to punish our teachers for taking a

risk to provide a quality education to their students,” complained one former student. Another

former student attacked critics of the Newton curriculum as “Alt-Right affiliates with political

agendas attempting to hijack and warp our curriculum,” ostracizing critics like Plaintiff Doe by

claiming that “[i]n Newton we are too wise, too nuanced in our evaluation of facts, for these

sinister attempts to land.” The former student continued to castigate criticism of the Newton

curriculum as “flagrant lies” and “evil harassment,” and made it clear that she was calling for the

social ostracism of the curriculum’s critics: “It’s time for our community to make clear that not


                                                15
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 16 of 20



all . . . viewpoints are legitimate. This viewpoint is not. . . . Embracing nativism and nationalism

as legitimate philosophies to be protected by schools would mean welcoming hate into our

classrooms.” The former student then ridiculed curriculum critics’ concerns about physical safety

as “whin[ing] and bully[ing] and pretend[ing] to be victims, all to bring fringe views into the

mainstream discussion.” Petition Hearing, https://newtv.org/education-blog/110-the-sports-

guys/5422-newton-school-committee-curriculum-public-hearing-november-27-2018.

       Defendant Bedar then asked “all those present who support the curriculum and values of

the Newton public schools to stand at this time,” and walk out, leaving the curriculum’s critics

alone in the hearing auditorium. See Second Amended Complaint ¶¶ 218-19. This performative

act of social ostracism of the curriculum’s critics was well-planned and dramatic theater,

involving about 100 students and teachers.

       Plaintiff Doe has seen videos of the ostracizing theatrics at the Curriculum Petition

hearing, and of the Rambam Mesitva Jewish students being menaced in front of Newton South.

This disdain for minority viewpoints makes Plaintiff Doe feel helpless and alone. He/she knows

that Defendants are quite popular among the NPS student body and that Defendants’ critics are

very much not. Whatever the outcome of this suit, unless he/she is allowed to proceed

pseudonymously, Plaintiff Doe’s child(ren) will pass through adolescence marked by peers as

involved in “evil” and “sinister attempts” by “Alt-Right affiliates” with illegitimate viewpoints

“to hijack and warp our curriculum.” Plaintiff Doe is well-aware, from news reports, of “Burn

the Jews,” swastikas, and other threatening antisemitic graffiti that appear to be endemic at

Newton Public Schools. Plaintiff Doe fears that his child(ren) will become a target for these

frequent antisemitic threats of physical harm if his/her identity is revealed. Ultimately, Plaintiff

Doe fears that like the plaintiff in Deveney1 v. Board of Education, 231 F. Supp. 2d 483 (S.D.W.

                                                 16
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 17 of 20



VA. 2002), his/her child(ren) will endure beatings or, like the plaintiffs in Dobrich v. Walls, 380

F. Supp. 2d 366 (D. Del. 2005), his/her family will be forced by harassment, anti-Semitic taunts,

and veiled threats from fellow community members to move out of Newton. This would deprive

Plaintiff Doe’s child(ren) of the benefits of a public school education in Newton, thereby

effecting the very injury he/she is litigating against.

                  III. Plainiff Doe’s Minor Children Have a Heightened Privacy Interest
        Establishment Clause cases involving children raise particular privacy concerns because

minors are especially susceptible to social pressure to conform (see Lee v. Weisman, 505 U.S.

577, 593-94 (1992)) and are consequently less likely to openly challenge a popular governmental

practice, no matter how deeply it offends them, for fear of standing out. Moreover, depending on

age and temperament, children may lack the emotional maturity to cope with fierce community

opposition and social ostracism, or the physical ability to protect themselves against bullying and

retaliatory violence. If Plaintiff Doe is not allowed to proceed anonymously, he/she will be

“required to disclose information of the utmost intimacy” about his/her minor child(ren), Doe v.

Bell Atl., 162 F.R.D. at 420, and risk the child(ren)’s physical and mental health. See Doe v.

Aetna Life Ins. Co., 2016 U.S. Dist. LEXIS 194383, at *10. Permitting Plaintiff Doe to litigate

anonymously is necessary to protect his/her child(ren)’s privacy.

                       IV. Plainiff Doe is Challenging a Popular Government Action
        The District of Massachusetts has noted that "Courts are more likely to permit plaintiffs

to proceed under a pseudonym when they are pursuing a claim against the government rather

than a private individual." Doe v. Smith, No. 18-12266-PBS, 2018 U.S. Dist. LEXIS 188585, at

*3 (D. Mass. Nov. 5, 2018) (quoting Int'l Refugee Assistance Project v. Trump, 2017 U.S. Dist.

LEXIS 29058, 2017 WL 818255, at *3 (D. Md. 2017)). See also Doe v. Bell Atl. Business Sys.


                                                  17
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 18 of 20



Servs., 162 F.R.D. 418, 420 (D. Mass. 1995). Courts in other circuits have noted that “the

plaintiff’s interest in proceeding anonymously is considered particularly strong” in cases

challenging a statute or governmental policy because “[i]n such circumstances the plaintiff

presumably represents a minority interest (and may be subject to stigmatization), and there is

arguably a public interest in a vindication of his rights.” EW v. N.Y. Blood Ctr., 213 F.R.D. 108,

111 (E.D.N.Y. 2003). See also Doe v. Porter, 370 F.3d 558, 560 (alluding to this principle in

Establishment Clause case); Doe v. Stegall, 653 F.2d 180, 185-86 (applying this principle in

Establishment Clause case). Here, as explained above, Plaintiff Doe has challenged a popular

governmental action. He/she fears that disclosure of his/her identity would result in

governmental retaliation, social ostracism, and even physical or mental harm. Disclosure would

therefore likely chill Plaintiff Doe’s exercise of his constitutional rights and deter other

individuals from challenging popular, though unconstitutional, practices.

                             V. Plainiff Doe Has Guarded His/Her Anonymity
       Plaintiff Doe has carefully guarded his/her anonymity. His/her identity is known only to

Plaintiffs’ counsel; and will be known to the Court once the Court allows Plaintiffs’ motion to

file Plaintiff Doe’s affidavit under seal. Even the other Plaintiffs, and especially Defendants, do

not know who he/she is. While the District of Massachusetts has “held that previous disclosure

of a party's identity made the motion to proceed anonymously ineffective,” this is clearly not the

case here. Doe v. Word of Life Fellowship, Inc., No. 11-40077-TSH, 2011 U.S. Dist. LEXIS

78383, at *7 (D. Mass. July 18, 2011) (citing Doe v. Bell Atl., 162 F.R.D. at 422.).




                                             VI. Protective Order



                                                  18
        Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 19 of 20



       In order to ensure that Plaintiff Doe’s identity is fully protected, Plaintiffs request the

entry of a protective order prohibiting any person from disclosing Plaintiff Doe’s identity, and

providing that any documents containing Plaintiff Doe’s and/or his/her identities be filed with

the Court under seal.

                                                CONCLUSION

       Plaintiff Doe’s several particularized needs for confidentiality, as detailed above,

outweigh any generalized public interest in disclosure of his/her identity in a lawsuit challenging

a curriculum that is universal and mandatory for all NPS students, Plaintiff Doe’s child(ren)

included. For all of the above reasons, Plaintiff Doe requests that the Court grant his/her motion

to proceed pseudonymously, allow him/her to file his/her affidavit under seal, and issue a

protective order protecting his/her identity.

                                                       PLAINTIFFS
                                                       By their attorney,




                                                       Karen Hurvitz
                                                       BBO No. 245720
                                                       Law Office of Karen D. Hurvitz
                                                       34 Tanglewood Drive
                                                       Concord, MA 01742
                                                       (617) 513-3365
                                                       HurvitzLaw@comcast.net

                                    CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered parties as identified on the Notice of Electronic Filing (NEF) on July 19, 2019.




                                                  19
Case 1:19-cv-10736-DJC Document 59 Filed 07/29/19 Page 20 of 20




                              20
